Citation Nr: 0804046	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis and disc disease, residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action in which the RO granted 
service connection and assigned an initial 20 percent rating 
for degenerative arthritis and disc disease, residuals of a 
low back injury, effective May 3, 1999 (the date he filed his 
original claim for service connection for a low back 
disability).  The veteran filed a Notice of Disagreement in 
December 2004, and the RO issued a Statement of the Case 
(SOC) issued in September 2005.  His Substantive Appeal filed 
later in September 2005.

Because the appeal arose from the veteran's disagreement with 
the initial rating assigned following the grant of service 
connection for his low back disability, the Board has 
characterized the matter in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for higher ratings for already service-
connected disabilities). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show IVDS criteria in excess of 20 percent.

3.  Medical evidence since September 23, 2002 does not 
document that the appellant had any qualifying incapacitating 
episodes due to degenerative arthritis and disc disease 
during any twelve-month period.

4.  Medical evidence prior to September 26, 2003 does not 
show criteria of low back disability in excess of 20 percent.

5.  Medical evidence since September 26, 2003 does not show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or ankylosis; the evidence also does not reflect any 
separately ratable neurological manifestations to be combined 
with the orthopedic manifestations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative arthritis and disc disease, residuals of a 
low back injury, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002); and 
Diagnostic Code 5293 (as in effect since September 23, 2002); 
General Rating Formula for renumbered Diagnostic Codes 5235-
5243 and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a March 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for service connection for a low back 
disability (the claim at that time), the letter also notified 
the veteran of what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that is relevant to the 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  After the grant of service connection, and the 
filing of the veteran's notice of disagreement, the September 
2005 SOC reflects adjudication of the claim for a higher 
initial rating for degenerative arthritis and disc disease, 
residuals of a low back injury, and includes notice of the 
criteria for a higher rating for that disability (which is 
sufficient for Dingess/Hartman).  Thereafter, an October 2005 
post-rating RO letter notified the veteran and his 
representative of what is needed to establish entitlement to 
a higher rating, of VA's responsibilities to notify and 
assist him in his claim, and contained a request to advise 
the RO as to whether there was medical evidence showing 
treatment for the service-connected back disability.  The 
letter also provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave enough information, and, if needed, 
authorization, to obtain them.  The letter further specified 
what records VA was responsible for obtaining, to include 
Federal records, and the type of records that VA would make 
reasonable efforts to get; the letter also requested that the 
veteran furnish any pertinent evidence in his possession.   A 
subsequent March 2006 letter generally explained how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.

As indicated above, the RO did not provide a notice letter 
specific to the claim for a higher rating prior to the rating 
decision on appeal or the subsequent SOC adjudicating the 
increased rating claim, and such a notice error is presumed 
to be prejudicial.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir 2007).  However, given the above, and because 
the appellant and his representative have clearly 
demonstrated an understanding of what is needed substantiate 
the claim for higher rating, the Board finds that, under the 
circumstances of this case, this error does not require a 
remand because the error "did not affect the essential 
fairness of the adjudication." Id.  Specifically, the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant," because the statements of the 
veteran and his representative throughout the appeal reflect 
that the veteran understood all of the elements of VCAA 
notification.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board also points out that the timing of the March 2006 
notice explaining how disability ratings and effective dates 
are assigned-at the time after, and not prior to, the RO's 
last adjudication of the claim (as reflected in the September 
2005 SOC)-is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for a higher rating, 
no disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
reports of VA examinations in June 1999, April 2002, 
September 2003, and February 2005.  Also of record and 
considered in connection with the appeal are private 
treatment reports dated in 2001 and 2004, and various written 
statements from the veteran and his representative.  The 
Board further notes that, in response to the March 2006 
letter explaining how disability ratings and effective dates 
are assigned and requesting additional evidence with regard 
to his claim, the veteran replied in correspondence dated 
March 2006 that he had no further evidence to submit and 
requested that his claim be adjudicated as soon as possible.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), is 
required.  See Fenderson, 12 Vet. App. at 126.  

IHistorically, by rating action of August 2004, the RO 
granted service connection for degenerative arthritis and 
disc disease, residuals of a low back injury, and assigned an 
initial 20 percent rating under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective May 3, 1999.  

Effective September 23, 2002, the criteria for rating 
Intervertebral Disc Syndrome (IVDS) was revised, and, 
effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including IVDS.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new Diagnostic 
Codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC.  Hence, there 
is no due process bar to the Board also considering the claim 
in light of the former and revised applicable rating 
criteria, as appropriate.   

A.  Former Rating Criteria

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows: moderate IVSD with recurring attacks, 
was rating 20 percent disabling; severe IVDS, with recurring 
attacks with intermittent relief, was rated 40 percent 
disabling; pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, was rated 60 percent 
disabling. 

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5293 (as in effect prior to 
September 23, 2002), the Board finds that the findings prior 
to September 23, 2002 provide no basis for more than the 
assigned 20 percent rating under former Diagnostic Code 5293.  

The report of a June 1999 VA orthopedic examination that 
shows the veteran complained of chronic low back pain that 
was constant and with occasional exacerbations, during which 
pain would go down his thigh and he would experience a 
"needles and pins" sensation in his legs.  His symptoms 
would become more marked after prolonged walking.  His 
bladder and bowel function was normal.  Objective examination 
revealed no back deformity.  Marked stiffness was present.  
Active and passive range of motion testing shows forward 
flexion to 30 degrees, backward extension to 10 degrees, and 
lateral bending to 10 degrees, with complaints of pain during 
range of motion.  No sensory changes in the legs were noted.  
X-rays revealed significant degenerative changes of the 
lumbosacral spine.  The diagnosis was lumbar spondylosis and 
degenerative joint disease (DJD) of the lumbosacral spine.

A January 2001 private medical report shows that the veteran 
was treated for low back pain, with associated pain in his 
buttock and occasionally his thigh, with occasional tingling 
sensation in his thigh.  The pain was aggravated by physical 
activity.  Physical examination revealed satisfactory range 
of motion and no tenderness over his posterior spinal 
elements.  Neurological examination was non-focal.  X-rays 
revealed diffuse degenerative changes.  The treating 
physician's impression was that the veteran's symptoms were 
consistent with degenerative arthritis and mild spinal 
stenosis.  He was prescribed a supportive corset for his 
back.

The report of an April 2002 VA examination shows that the 
veteran reported having low back pain that subjectively 
ranged from mild to severe and aggravated by prolonged 
weight-bearing or weather changes.  The pain was described as 
mostly localized in his low back, but with occasional 
radiation down his lower extremities to the level of his 
knees, bilaterally.  He denied having any weakness of his 
lower extremities or impaired bladder and bowel control.  
Physical examination of his lumbosacral spine revealed no 
swelling, heat, or erythema.  Mild generalized atrophy was 
noted.  The lumbar curvature was intact except for a 
flattened lumbar lordosis.  Range of motion was pain-free and 
within normal limits.  Sensation was intact in his lower 
extremities and his gait was fluid and without impediment.  
X-rays revealed multilevel degenerative changes without 
significant interval change and no evidence of dynamic 
instability, although limited range of motion was present.  
The diagnosis was DJD of the lumbosacral spine.

A September 25, 2003 VA examination report shows that the 
veteran complained of constant low back pain that was 
aggravated by bending, lifting, and coughing, with radiating 
pain down his right lower extremity to his ankle and 
paresthesias around both upper thighs.  He wore an elastic 
brace with a steel component to support his back.  On 
physical examination, the veteran was able to undress without 
difficulty and did not walk with a limp.  He was unable to 
walk on his tiptoes, but this was due to right foot pain from 
severe pes planus.  No spasm or tenderness of the lumbosacral 
spine was detected.  Range of motion testing shows forward 
flexion to 70 degrees, backward extension to 20 degrees with 
pain, and lateral bending to 20 degrees with pain.  Deep 
tendon reflexes were equal and active in the lower 
extremities and no sensory loss was detected.  The diagnosis 
was degenerative disc disease (DDD) of the lumbar spine.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent prior to September 23, 2002.  While the evidence 
shows complaints of chronic back pain with some complaints of 
a tingling or "needles and pins" sensation in his lower 
extremities, there is no evidence of actual impaired motor or 
sensory function, or of any neurological abnormalities.  The 
evidence does not otherwise show the presence of symptoms 
required for a 40 percent rating, i.e. severe IVDS with 
recurring attacks with intermittent relief under Diagnostic 
Code 5293.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former Diagnostic Code 5292 (as in effect prior to September 
26, 2003), moderate limitation of motion of the lumbar spine 
warrants a 20 percent rating and severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  There is no evidence of 
severe limitation of motion of the lumbar spine that would 
warrant a 40 percent rating under Diagnostic Code 5292.  
Under the criteria of former Diagnostic Code 5295 (as in 
effect prior to September 26, 2003), severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The evidence prior 
to September 23, 2002 does not show severe lumbosacral strain 
which would warrant a 40 percent rating under Diagnostic Code 
5295.  

Further, no other diagnostic code provides any basis for 
assignment of any higher rating during the period in 
question.  Under the former criteria, ratings in excess of 40 
percent are available for residuals of a fractured vertebrae, 
or for unfavorable ankylosis of the lumbar spine or for 
ankylosis of the entire spine; however, as the medical 
evidence does not demonstrate that the veteran's degenerative 
arthritis and disc disease, residuals of a low back injury, 
involved any of the above, there is no basis for evaluation 
of the disability under former Diagnostic Codes 5285, 5286 or 
5289, respectively.

B.  Revised Rating Criteria

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods:  on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).

The evidence pertaining to the post-September 26, 2003 rating 
criteria includes a November 2004 prescription for medication 
and a wheelchair for the veteran's spinal stenosis.  (In a 
September 2005 letter, the veteran stated that he was not 
confined to a wheelchair.  In an October 2005 letter, he 
further stated that although he had been prescribed a travel 
wheelchair, he declined to use it because his spouse was too 
disabled to push him in it.  He believed that over time, 
however, his disability would eventually increase in severity 
to a point where he would be compelled to use it.)

The report of a VA examination in February 2005 shows that 
the veteran presented complaints of low back pain with 
radiating pain down his right lower extremity and associated 
weakness of the leg, but without sensation changes or 
impairment of his bowel and bladder function.  The low back 
pain was aggravated by walking and prolonged sitting and 
standing.  The veteran was not noted to have been using a 
wheelchair at the examination and he did not report needing 
to use one, or of having any problems with repetitive use of 
his back or symptomatic flare-ups.  Physical examination 
revealed symmetrical deep tendon reflexes at 1/4 in both lower 
extremities with slight reduction of muscle strength in the 
right hip, characterized as 4+/5, which may have been 
secondary to low back pain.  Sensation was grossly intact.  
Range of motion testing revealed forward flexion to 45 
degrees, backward extension to 10 degrees, lateral bending to 
10 degrees on the right and 15 degrees on the left, and 
rotation to 10 degrees on the right and 15 degrees on the 
left, with pain reported on all planes of motion.  No pain 
was reported on palpation of the lumbosacral spine, but 
tenderness over the sacroiliac joints was reported on 
hyperextension.  X-rays from the April 2002 were noted to 
indicate severe DDD of the lumbar spine.  After repetitive 
use of the lumbosacral spine, the examiner noted an 
additional loss of joint function of 10 percent secondary to 
pain.  

Considering the pertinent evidence in light of the revised 
criteria, the Board finds that a rating greater than 20 
percent for degenerative arthritis and disc disease also is 
not warranted on any basis.

First, the Board notes that that there no medical evidence 
directly pertinent to the period from September 23, 2002 to 
September 25, 2003.  Moreover, the medical evidence since 
September 26, 2003 clearly does not reflect a basis for more 
than a 20 percent rating under the General Rating Formula.  
Considering the pertinent findings with respect to veteran's 
primary orthopedic manifestation - limitation of motion with 
pain-would result in no more than a maximum 20 percent 
rating, based on consideration of the findings on VA 
examination in February 2005 of forward flexion no worse than 
40 degrees after factoring in additional limitation due to 
pain and repetitive use.  Furthermore, the combined 
thoracolumbar range of motion is 105 degrees, which is 
consistent with the criteria for a 20 percent rating.  
Significantly, there is no evidence of any actual or 
comparable ankylosis of the lumbar spine so as to warrant 
more than 20 percent rating under the criteria of the General 
Rating Formula.  

There also is no medical evidence of any separately ratable 
neurological disability. The objective findings presented in 
the February 2005 VA examination report contain no clinical 
indications of any neurological disability associated with 
the veteran's degenerative arthritis and disc disease.  
Although the veteran did report paresthesias affecting both 
lower extremities, objective examination shows that his lower 
extremities are sensorily intact and have symmetrical 
reflexes and no notation of neuropathy associated with the 
low back disability was presented in the February 2005 
examination report.

Further, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes of IVDS.  During VA examination in 2005, there was 
no objective evidence otherwise establishing that the 
veteran's low back disability has been manifested by any 
incapacitating episodes of elevated symptomatology.  The 
record does not show that bed rest has been prescribed by a 
physician.  As such, the competent and objective evidence 
does not support a finding that the veteran has 
incapacitating episodes of IVDS having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, which is warranted for the next higher, 40 percent, 
rating assignable on the basis of incapacitating episodes.

C.  All Criteria

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and other 
factors set forth in §§ 4.40 and 4.45.  The Board notes that 
the VA examiner's comments during the examination of February 
2005 noted that the veteran had additional limitation of 
flexion on repetitive use due to pain.  The evidence 
indicates that the RO's assignment of the 20 percent rating 
was based on consideration of functional loss due to pain 
weakness, fatigue, lack of endurance, and incoordination.  As 
these symptoms are contemplated in the assignment of each 
rating, none provides any basis for assignment of any higher 
rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and that the claim for 
a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for degenerative 
arthritis and disc disease, residuals of a low back injury, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


